CUSHING, J.
Witness sought to be impeached must be questioned as to time, place, and persons, involved in supposed contradiction and whether such statement was made, and, when impeaching witness is called, party calling him cannot inquire as to any other facts except those relied on to effect impeachment.
In prosecution for abortion resulting in death, admission in evidence as dying declaration of testimony that deceased had twice declared that she was going to die, that she did not wish to deceive witness, and that doctor whom she named had opened her womb, was not error.
In prosecution for abortion resulting in death, cross examination of impeaching witness which went beyond matter testified to for purpose of impeachment and tended to connect accused with, offense was not error.
(Hamilton, PJ., concurs. Buchwalter, J., not participating.)
For reference to full opinion, see Omnibus Index, last page, this issue.